?88   .“’

0FFfcE   0~734E   ATTORNM'CSENEWM.   0FmsxAS
                     AUSTIN
        sent   entered,   and   both   the   fmntanae   end   judg-
        rant m% rsocmdedrwit.8 that the defendants
        were foudl guilty of robbery.
             =Gne of the defemlants Mona B&l by
        nmia, ia now suing out a writ of Rebeae Cor-
        pus, allegingthat the judgmsntir void on
        the ground%t&t ho could aat #lm a jury
        in a eaaaoahargtngrobberyby Slrraram,an4
        that tha docket alwetentry of the waiting
        of th, death aelty by .thrStata did not
        oMaltltutsa r1mul%%%1at th%t part or the
        lndistxent.w
          We aticwaafor the purposeof tlda opinionthat all
 at the rcqulolta8t.p~ rquircrdby ktl%le% 101 and le at
 ths c0& Of m!dfia ~OO~bI% WUO rOihR~Wd     b3 WU~ZUJ thS
 jury, inriduitionco the pmawm    you arrcribrnheroiatii8
.;staterraived
             the death mcrlty end pmoeo6ti to trial on
 the ohargoof robbuy ruthu thanrobbrryby the use of
 CAWiWlS.
            In the aam ot havet T* St&o, %i&Text. Cr. IL 11,.
( 10s 8. 3, UQ, lt ~mamheld that the pmrsarting atturnoy my,
 rltkthe aan*ent~
               of the oourt when t&e ouo f8 culledfor
 trial,or dur* the tr$al, aLirs.n &wmlon tikat.porWin
 of theindi%tm%ntwh&ah eh%rgmmth%u%% c@ exhibition&a
 flrssnaor deadlywoapan. Sea Bhoh+a  Annotated Peal Code,
 l%Ol‘ -09      ‘8$?Hh

           The’oer* zw50 prooadureyou outline11e0Bu to hnr%
 been rollowl in Bween%uy T* Z&&e, 1OS Terr Cr. IL 595, B31
 8. Iv,S71, szoeptfor the iFaotthmt the 8weenry0~8~ mm dec
 oidbd prior tc the passam of La&l6tiOn wthorlaiagtWtdVU
 or a jury ln oams leea than aapitul. W quotas
               "XIItbo ~anlroount ln "uhelndfotaentthe
        app%l.lant  m% ohargedwith robbery by assault
        and with %he uee of ~I~OQRPP.    When the cam
        m4s called ror trial the %t%touruiou606d,   and
        tha  ao?lrt noted on Mu docket, ttaxtthe 8~
        pellantsould oolr be proseoutedfox-robbery
        by amcult, and that tie yostionof the charge
        re:errfr.G tG fiFW@KE  wcsuld be abandonsd.~ ThiB
        pr%ctlaeI.0~ermia%ible* Oonz%l%rvr BtlM,
Hmorable Mao L.   Bonnott,   Jr.,   F+q$o   4



    then a oapltalofrome 8hall have the ri&ht,
    uzon snt-rln&a p&e6 oi z:dlty,to ulve the
    right ci a trio1 by a Jury oonditioned,how-
    ever that such vmlverAWIC be indo in pu-
    son tlythe dcfenaantIn opal court with tha
    cornantan4 approvalof ths Court end the
    $$ysEtzte& and :iotlng  Attorney repreaentlng
                Frovided,that aaid oommt end
    &wdl     6y the Court still be urtud   of
    record on the Btinutor of the Court end the
    ocaksont aa4 approval of the Attaraq  ropre-
    mntlng the Swte ahballbe in wrWn&     d&y
    siama by said Attorneyand t:lM in tin   ~pers
    d the cfmie LMforeEho Qefendclnt~e~oterehi8
    PlU ot gtilty.
         “Frovlibl, that before a defam%nt        w&o
    ha6 30 Attorm;p eun agree to ~6~0. a        Jwy,
    the court mua appointea Attorney to zvpn-
Iionorablo
         Mac L


C. c. P., eripre,
bery.  Eo sought aiaexorgounaora writ or n8bon8oorpum
heard Sstoro Ronomblo Max ?d.Bo~orm,DirtriotJudgeat
Huntsrills. It WaB his cont~:ntlon t&t tho inaleETa0d
a@Jat him char~odonly rob%oryby the use of IIroa~pp,
a cap:tmlaa8e only, and thcttunder tho provlelon8ot
the abwo quotedartic1s.r    or OUT matu’o, l jury amalA
net be walrod and a plw of guilty ontoredbeforo tha
court. There wae nome questiona8 to whetherthr fnndiot-
3ientin the re00ra on ~p41ai*88 the OM reiid upon Lo
tha lower aourt,but nnvortfda,so   the op1n:onof JUUsr,
Ra~ins oloarlyansworothe ~uwHi5.on     you 8ubdtt
               "If tho lndiotasntf:itact ohargodro
          lmtczwith robbwy by aruult ud riolonoa
          mt by puttingtho party robbod in fear of
          liio and bodily tnjury,an4 by ueios s fire-
          am, tho 8+%to oould abandonthat   prt of
          taa indm50ti   ahging  th0 UIO  0r (L rim-
          arm, end relatoroould thon waln a jury
          and onter his pbr 0r guilty to ordirvry
          robberybefoirtho oourtwithouta jwy,
          8%0      (300ZfdO8                  Vi  8tat0, 88 %‘OXa cr. R. 848,
          950,       Pm    8.               vi.  406      *eonoy   **  stat*, 105
          Tbr.      err          lb         595,     la! 1 8. X. (511, mid 888O8
          therd.n               oited.*

                    you are                  thsrornre    reapootWlp         abVia86   that In
0~       OpiniOn           ii         th0     indiCtWIt      in   YOUr   CO88
rem30 0r robbery,arter dlsmrdlng tho part
     ts ths ~0
e;?100          0r rireaau, that th8 8t.w  00tia abm80a
that part; and umler tho raatr pruoH.od by you, the eon-
vfation          appeirn               regulart
                                                                   Your8 very truly
                                                             ATTC~EYfKh7:RAL‘OF TFXA$




FHIOO
APPROVEDAI'R 11, 1941



ATTORNEY GENERAL OF TEXAS